Mr. Justice Waterman delivered the opinion of the Court. The bill filed by the Chicago Foundry Co. conferred no jurisdiction upon the Circuit Court to appoint a receiver. Courts do not sit for the purpose of conducting private business, about which there is no controversy. Wheeler v. Pullman Iron & Steel Co., 143 Ill. 197; Weigley v. The People, 51 Ill. App. 51; 155 Ill. 491; Gilbert v. Block, 51 Ill. App. 516-521. The order appointing the receiver gave him no control over these rolls, because there was then no' controversy as to them. There is no reason for doubting that had the receiver not been appointed, these rolls would, in the ordinary course of business, have been delivered, as was intended, into the actual possession of the steel company. The receiver, without right, intervened, and prevented a completion of a delivery begun by the foundry company. Such being the case, by agreement with the receiver, appellee submitted to the court its right to these rolls. The court has found that the steel company is entitled to them. It does not appear that the foundry company has ever objected to the carrying out of its agreement to deliver these rolls to appellee. The receiver, holding without right or title, has objected. We see no sufficient reason for interfering with the action of the Circuit Court; no injustice has been done by its decision. The receiver is not in a position to complain of it. Stanton v. Andrews, 18 Ill. App. 552; Chicago Trust Co. v. Caldwell, 58 Ill. App. 219. The other appellants, said to be creditors of the foundry company, have intervened in á matter over which the court had no jurisdiction, save by the agreement made between the receiver and the steel company; that agreement did not provide that third parties might intervene or their claims be heard. The Circuit Court, in respect to the controversy between the receiver and the steel company, by mere agreement between them, heard and decided that dispute, which was a matter as to which, under the circumstances, the general, mere contract creditors of the foundry company, had neither jus in rem or jus in re. The judgment of the Circuit Court is affirmed.